CLAY, Commissioner.
This is an appeal from an order denying appellant, without a hearing, relief in an RCr 11.42 proceeding. Appellant on a plea of guilty to a charge of grand larceny was sentenced by the court to one year in the penitentiary (the minimum penalty). At the time of sentencing he was present and represented by counsel. Subsequently, on his motion, he was placed on probation.
Approximately six months later he was arrested on two charges of storehouse breaking. After a hearing without counsel his probation was revoked. Subsequently he was indicted and pleaded guilty to the storehouse breaking charges. His contention is that he was deprived of his constitutional rights in not having counsel at the hearing when his probation was revoked.
Basically the situation here is identical with the one we considered in Brummett v. Commonwealth, Ky., 434 S.W.2d 326, 327 (1968). For the reasons therein stated, appellant’s contention cannot be sustained.
The judgment is affirmed.
All concur.